        Case: 3:20-cv-00389-bbc Document #: 12 Filed: 06/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID E. SIERRA-LÓPEZ,

        Plaintiff,
                                                          Case No. 20-cv-389-bbc
   v.

TONY EVERS, KEVIN A. CARR,
AND SUSAN NOVAK,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case for failure to state a claim upon which relief may be granted.




        /s/                                                      6/22/2020
        Peter Oppeneer, Clerk of Court                              Date
